President.
The question is, whether the plaintiffs have sued in their own right or in right of the county. They declare that the defendant was indebted to them, that he promised to pay to them, and that his refusal to pay is to their damage: no allegation is made that the defendant was indebted to the county, unless it necessarily follows that such was the case from the plaintiffs calling themselves commissioners of the county. Evidence that the defendant had received and held unaccounted for, the monies of the plaintiffs, would support this declaration, as, in case a person should sue and call himself administrator, he might give in evidence facts to shew that the defendant was indebted to him in his own right, but he could not that he-was indebted to him in right of another: it is not sufficient for the plaintiff to style himself administrator or commissioner, it must be taken as descriptive of the person sueing unless he goes further, and shews that he sues for himself but in his fiduciary character for others. The evidence must meet and support the allegations, and no evidence can be received, of any debt due to the county, in this action. — Plaintiffs had leave to amend, on payment of costs.